EXHIBIT 99.1 Report of Voting Results for 2012 Annual Meeting of Shareholders NEW YORK, NY – May 18, 2012 - Thomson Reuters Corporation (“Thomson Reuters”) today announced voting results for its annual meeting of shareholders held on May 16, 2012 in Toronto. Shareholders voted in favor of all items of business. The matters set out below are described in greater detail in the management proxy circular mailed to shareholders prior to the meeting. The votes were conducted by ballot. 1. Election of Directors 14 nominees were elected to the Thomson Reuters board. Each director elected will continue to hold office until the next annual meeting of shareholders of Thomson Reuters or until the director resigns or a successor is elected or appointed. Nominee Votes For % Votes For Votes Withheld % Votes Withheld Total Votes David Thomson W. Geoffrey Beattie James C. Smith Manvinder S. Banga Mary Cirillo Steven A. Denning Lawton W. Fitt Roger L. Martin Sir Deryck Maughan Ken Olisa, OBE Vance K. Opperman John M. Thompson Peter J. Thomson Wulf von Schimmelmann 2. Appointment of Auditor PricewaterhouseCoopers LLP was appointed as auditor of Thomson Reuters to hold office until the next annual meeting of shareholders and the directors were authorized to fix their remuneration. Votes For % Votes For Votes Withheld % Votes Withheld Total Votes 3. Advisory Resolution on Executive Compensation The advisory resolution accepting Thomson Reuters approach to executive compensation described in the management proxy circular was approved. Votes For % Votes For Votes Against % Votes Against Total Votes
